Citation Nr: 1016876	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to 
October 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
hearing loss, tinnitus, and loss of a testicle.  

The RO granted service connection for atrophy of the left 
testicle in a subsequent July 2008 rating decision; therefore 
that issue is no longer on appeal.  

The Veteran testified at a January 2010 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009). 

The Veteran was afforded a VA audiological examination in 
July 2008 to address hearing loss and tinnitus.  In rendering 
her opinion, the VA examiner noted that the Veteran passed 
whispered voice testing in service but that whispered voice 
testing was not considered a valid measurement of hearing 
because it is not frequency specific and does not assess the 
higher frequencies.  Therefore, she concluded that the 
Veteran could have sustained some minor changes in hearing in 
the higher frequencies while on active duty.  She also noted 
that individuals that are exposed to high levels of noise 
will typically report tinnitus and that while the Veteran 
could not recall an exact date of onset, the Veteran had a 
significant history of noise exposure during service over a 
period of two years.  However, the Veteran's claims folder 
did not contain any documentation regarding tinnitus in 
either ear.  Therefore, although the VA audiologist 
acknowledged the Veteran's in-service noise exposure, she 
found that hearing loss and tinnitus were not likely due to 
service, and were more likely impacted by presbycusis or 
other etiology.  

The Board notes, however, that the VA examiner did not 
address the significance, if any, of findings related to a 
left ear pain and subsequent fever and swelling of the left 
parotid gland in service.  The Veteran reported that he was 
found to have a serious viral infection at this time, 
resulting to damage to the left side of his body including 
the left side of his face.  

The Veteran provided further testimony during a January 2010 
Board hearing subsequent to his VA examination.  The Veteran 
reported standing to the right, in close range of four fifty-
caliber machine guns when they opened fire.  He reported that 
he experienced a painful earache in the left ear.  The 
Veteran had indicated in his notice of disagreement that he 
did not seek treatment for his earache during this particular 
incident.  The Veteran also reported during his VA 
examination, that he had a hearing test administered by a 
school nurse in 1959.  He testified that he was found to have 
hearing loss at that time.  The Veteran reported that he did 
not undergo further testing for his hearing because he was 
afraid it would affect his tenure.   

The Board finds that a remand is necessary for a supplemental 
opinion to address findings in the service treatment records 
pertaining to a left ear ache, to address the Veteran's 
reports of having left ear pain after exposure to machine gun 
fire in service, and to address reported hearing loss at the 
time of a 1959 hearing test.  

In this regard, the Board emphasizes that the Veteran is 
competent to report diagnoses rendered since service, and he 
is competent to report that he has a decrease in hearing.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that the Board may not rely 
on a medical opinion in which it is determined that a 
veteran's lay statements lack credibility solely because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 
2006).  To be adequate, a medical opinion must be based upon 
an accurate factual premise. Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  This includes considering a veteran's lay 
assertions of symptomatology that he is competent to observe, 
unless the Board has explicitly found that the assertions are 
not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
The Board will remand this case again for a new medical 
opinion, based on the premise that the Veteran is competent 
to observe diagnoses and treatment rendered since service.  
See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(holding "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should refer the case to a 
VA examiner within the appropriate 
specialty for a supplemental opinion.  If 
such examiner indicates that he or she 
cannot respond to the Board's inquiry 
without examination of the Veteran, such 
should be afforded the Veteran.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should review the entire claims folder, to 
include the Veteran's service treatment 
records and lay statements.  

The VA examiner should provide a 
supplemental opinion, based on available 
evidence, as to whether it is at least as 
likely as not that the Veteran's hearing 
loss and/or tinnitus were incurred in 
service.  In the supplemental opinion, the 
examiner should address the following, 
noting that the Veteran is competent to 
report symptoms and treatment that he 
experienced: 

A).  Findings in the service treatment 
records related to left ear pain and 
subsequent fever and swelling of the left 
parotid gland; the Veteran reported that 
this was due a viral infection resulting 
to damage to the left side of his body 
including the left side of his face.  

B).  The Veteran's statements regarding an 
in-service incident in which he was 
standing in close range (to the right of) 
four fifty-caliber machine guns when they 
opened fire, resulting in a painful 
earache in the left ear; and 

C).  The Veteran's report of having 
hearing loss at the time of a 1959 hearing 
test administered by a school nurse.  

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
